            '

        AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                                  UNITED STATES DISTRICT C

                        UNITED STATES OF AMERICA
                                             V.

                   JUAN BERNARDINO PALAFOX-LOPEZ                               Case Number:          19CR3587-FAG

                                                                            MARCUS BOURASSA
                                                                            Defendant's Attorney
        REGISTRATION NO.                     88485298
        • -
        The Defendant:

        ~       pleaded guilty to count(s)        1 OF THE SUPERSEDING INFORMATION

        0 was found guilty on count(s)
            after a olea of not guilty,
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
        Title & Section                       Natnre of Offense                                                             Number(s)
        8:1325(a)(I)                          Improper Attempted Entry by an Alien (Misdemeanor)                                I




            The defendant is sentenced as provided in pages 2 through                2             of this judgment.

       0    The defendant has been found not guilty on count(s)

        ~   Count(s) UNDERLYING COUNT                                1s    dismissed on the motion of the United States.

       ~        Assessment : $10 - WAIVED



       ~  Fine waived                   •
                                    Forfeiture pursuant to order filed                                       , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
--- -judgment are fully paid. If ordered to pay restitutiort, the defertclaht shall notify-the court and-UniteilStates Attorney         of
      any material change in the defendant's economic circumstances.


                                                                                                     Sentence



                                                                           HON.FA  s tt III
                                                                           UNITEDS    ES MAGISTRATE JUDGE



                                                                                                                           19CR3587-FAG
•
    AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

    DEFENDANT:                 JUAN BERNARDINO PALAFOX-LOPEZ                                           Judgment - Page 2 of 2
    CASE NUMBER:               19CR3587-FAG

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     Time Served




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




    •      The defendant is remanded to the custody of the United States Marshal.

    •      The defendant shall surrender to the United States Marshal for this district:
           •     at _ _ _ _ _ _ _ _ _ P.M.                        on
                                                                       -------------------
           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •      Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at            ----- - - , withacerlified cop)'ofthisjudgment.
         ------------


                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR3587-FAG
